Title: Thomas Jefferson to James Madison, David Watson, and John H. Cocke, [2 January 1818]
From: Jefferson, Thomas
To: Madison, James,Watson, David,Cocke, John Hartwell,Central College Board of Visitors


                    
                        
                            Th: Jefferson to his colleagues Visitors of the Central College.
                             
				  2 Jan. 1818
                        
                        A report to the Governor having been agreed on at our last meeting, and it’s materials being chiefly in my possession, I have presumed to make a draught, and now send it for your consideration. if approved as it is, be so good as to sign it; if any material alteration be thought necessary, if such as not to deface the paper be so good as to make it & sign, if it deface the paper I must request a return of it, and I will make out another fair copy and send it round again for subscription.
                        Dr Cooper accepts the Physiological professorship on the condition we ensure him 1500.D a year, i.e. his salary of 1000 D and that the tuition fees shall make up 500. more: and he offers further to take care of our classical school until we can get a professor. this I think we should agree to, because it ensures the additional 500.D. and because it gives us time to see what the legislature will do, for on that depends whether we are to ask from Edinburg one, two, or ten professors. but on this I ask you to send me your opinions before I write to mr Cooper.   I think we should each of us write immediately to the gentlemen to whom we addressed subscription papers, pressing their immediate return that we may know how far we may engage for the next season. the bricklayers in Lynchbg asked me 15.D. a thousand for the brickwork, which I refused. I made however a provisional bargain with one of the best of them, to give what shall be given in Lynchbg the ensuing season. the employers there expect to reduce the price to 13.D. I reserved time to consult you, & in the mean time wrote to mr Cabell to see whether we can get as good & be workmen & better terms from Richmond. if the workmen will not come to our terms, we must go to theirs I suppose, because the work must be done.
                        Should the absence of either of you oblige the bearer to leave this letter, I must request it’s being immediately returned to me by express that I may get it’s signature compleated as I think every day important to have it before the legislature before they take up the general subject of education.
                        
                            I salute you with the most friendly attachment & respect.
                            Th: Jefferson
                        
                    
                    
                        P.S. the estimate on a separate paper is intended for your own perusal & satisfaction, not to be sent to the Govr
                    
                